AMIDEI, Justice,
dissenting on motion for rehearing.
I respectfully dissent to the majority’s opinion on motion for rehearing.
Regarding the majority’s first reason in overruling Carpenter’s motion for rehearing, it is immaterial whether Carpenter filed its own motion for summary judgment in Carpenter I. The case on the first appeal was reversed and remanded with a clear statement of the law of the case. The trial court was required to render judgment for Carpenter once the parties closed notwithstanding Carpenter’s failure to file a motion for directed verdict. At the time of the trial, the trial court should have applied the law of the case to the uncontroverted facts as discussed in my original dissent. The ease should not have been submitted to the jury. It was the trial court’s duty to take such action because Carpenter did not waive the law of the case by not urging a directed verdict at that time. This is similar to the error of the trial court in J.O. Lockridge General Contractors, Inc. v. Morgan, where the case was submitted on a theory contrary to the law of the case. 848 S.W.2d 248 (Tex.App.—Dallas 1998, writ denied). In J.O. Lockridge, the appellate court rendered judgment as the trial court should have rendered notwithstanding the jury charge and verdict because it was not submitted consistent with the law of the case. Id. at 250-51. In response to the majority’s first reason, the pertinent point of the J.O. Lockridge case is that we are authorized to apply the law of the case to the undisputed facts and render judgment for Carpenter notwithstanding the absence of a motion for summary judgment or motion for directed verdict urged by Carpenter. Id. After the case was remanded in the first appeal, the summary judgment against Carpenter only applied to establish the law of the case and ruled out one of Carpenter’s causes of action. The summary judgment, however, did not prevent Carpenter from recovery by any procedural vehicle it chose in the case on remand. Carpenter could not waive the law of the case by failing to file either a motion for summary judgment or a motion for directed verdict. See id. at 251.
The majority’s second reason in overruling Carpenter’s motion for rehearing is that its brief waived the law of the case doctrine by only having points of error concerning the improper admission of evidence and factual insufficiency of the evidence and by only praying for remand. Again, the point of the J.O. Lockridge case is that no matter what error the trial court or Carpenter made, Carpenter could not waive the law of the case; and we should render judgment as the trial court should have done. Id.
The majority’s third reason in overruling Carpenter’s motion for rehearing is that Carpenter failed to show Enron agreed to actually exercise its renewal options under the lease. This reason is also incorrect. Carpenter was excused from proving Enron actually agreed to exercise the lease options because MetLife and Enron conspired to terminate the lease to avoid Carpenter’s commissions which would have accrued under the renewals. This action by MetLife made it impossible for the lease’s condition to be fulfilled. MetLife would not have sold the property to Enron’s subsidiary until the purchase price included the value of the three renewal terms. Not only did Carpenter fully *820comply with the lease, but it had produced a ready, willing, and able purchaser. The action of MetLife prematurely terminated the lease, and illegally prevented Carpenter from earning the commissions it was due according to the law of the case established by this court. Also, Enron was ready, willing, and able to continue to pay rent on this building for the renewal periods through its subsidiary. The Hutchings v. Slemons case cited by the majority is not on point because the purchaser in that case did nothing like Met-Life did to avoid the commissions. 141 Tex. 448, 174 S.W.2d 487, 489 (1943). The purchaser in Hutchings only resisted paying the broker’s commissions because the broker’s contract was oral. See id.
To deny Carpenter its commissions would be a gross miscarriage of justice. We must apply the law of the ease to protect our opinion in the first appeal.
I would grant Carpenter’s motion for rehearing.